DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 7/19/2022. Claims 1, 3-8, 10-15, and 17-20 are pending in the application. Claims 1, 3, 8, 10, 15, and 17 are amended. Claims 2, 9, and 16 are cancelled.
The 112(b) rejection of claims 3, 10, and 17 previously set forth in the Non-Final Office Action mailed 5/19/2022 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1, 3-8, 10-15, and 17-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 3, 8, 10, 15, and 17, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 recites “The host server of claim 16”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “The host server of claim 15”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju (US 20180121986 A1) in view of Frank et al. (US 20160224803 A1, hereinafter, Frank).


Regarding Claim 1, Akkiraju discloses a computer program product for an online search engine generating search query results (Fig. 2; [0068]: The selection of a recommended product or set of products may be performed, for example, by searching a product database for candidate products… and then generating an optimized set of products), the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith (Fig. 2, system memory 220), the computer readable program code being configured, when executed by a processor ([0008]: FIG. 2 is a block diagram of a processor and components of an information handling system), to: 
generate a user interface (UI) on a computing device with an electronic display ([0026]: FIG. 1 depicts… a first computing system 14 and associated display screen 12 for displaying a user interface 13); 
generate a search query field configured to receive a user's search query topic ([0026]: The IBM Watson™ knowledge manager system may receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries); 
retrieve from one or more online data sources, sets of data associated with the search query topic ([0026]: a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question); 
assemble the retrieved sets of data into sets of time series data related to the search query topic ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data); and
display the driving factors influencing the search query topic in the user interface ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).
However, Akkiraju does not explicitly teach “compute using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic; determine, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic.”
On the other hand, in the same field of endeavor, Frank teaches
compute using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic ([0052]: Embodiments described herein may involve computing a representative value from a plurality of measurements of affective response of one or more users who had an experience; [0345]: In another example, the risk may refer to the predictive power (and/or increase in the predictive power) of a predictor that predicts scores for an experience utilizing a model trained and/or updated based on the disclosure; See paras [0345]-[0347]);
determine, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic ([0063]: In some embodiments, biases may be represented by values (referred to herein as “bias values”), which quantify the influence of factors of an event on the affective response (e.g., a measurement corresponding to the event)… Given an input comprising the factors (or based on the factors), the predictor generates a prediction of affective response for the user. See paras [0060]-[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Akkiraju to incorporate the teachings of Frank to include “compute using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic; determine, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic.”
The motivation for doing so would be to filter measurements of the user, as recognized by Frank ([Abstract] of Frank: The model may be used to filter measurements of the user, which may be provided to other entities, if the model indicates that the measurements are likely to contain a certain level and/or type of bias (e.g., bias to certain factors)).

Regarding Claim 3, the combined teachings of Akkiraju and Frank disclose the computer program product of claim 1.
Akkiraju further teaches, comprising computer readable code configured to: 
rank the sets of time series data based on the predictive ability value of their respective associated time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics); and 
display a highest ranking number of the driving factors based on the ranking of their respective time series data ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 4, the combined teachings of Akkiraju and Frank disclose the computer program product of claim 3.
Akkiraju further teaches, further comprising computer readable code configured to: supply the ranked time series data to a neural network model; and generate, by the neural network model, predicted conditional distribution of future values of the search query topic based on the ranked time series data (Fig. 6; [0052]: In selected embodiments, the individual product candidate generator subsystem 611 processes the product's brand personalities 601 in the database to rank them based on a similarity measure… and develops regression models that can make predictions from the product information, such as product descriptions, reviews and related online discussions).

Regarding Claim 5, the combined teachings of Akkiraju and Frank disclose the computer program product of claim 4.
Akkiraju further teaches, further comprising computer readable code configured to: 
generate a feature in the UI, wherein the feature is configured to let a user edit, add to, delete from, or change one of the displayed driving factors (Fig. 8, user interface 800; [0065]: A severity rating may be computed… by calculating numerical differences of the actual brand personality 910 and the desired brand personality 920, on… a principle driving factor basis; [0066]: If the severity rating is too high (e.g., above a specified threshold), indicating that the probability of achieving the desired self-brand is too low, the user can use this rating as feedback to help them adjust their desired self-brand interactively); 
re-generate, by the neural network model, the predicted conditional distribution of future values of the search query topic in response to the user edited, added, deleted or changed displayed driving factor; and display in the UI changed predictions of the conditional distribution of future values of the search query topic ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 6, the combined teachings of Akkiraju and Frank disclose the computer program product of claim 1.
Akkiraju further teaches, further comprising computer readable code configured to: 
display, in the UI, a graphical representation of the determined plurality of driving factors as a network of nodes pointing to a label of the search query topic; configure the nodes in the UI, to be selectable ([0011]: FIG. 5 is a simplified illustration of a user interface for providing user input to select a desired self-brand from a set of representative self-brands in accordance with selected embodiments of the present disclosure); 
 in response to a user selection of a node, display as a pop-up graphic, an underlying data source for the driving factor represented by the selected node ([0067]: In this way, each user 401 may be prompted to input their desired imagery based on a set of simplified or representative personal images 413 (e.g., self-brands 501-504 shown in FIG. 5). The desired self-brand predictor subsystem 410 then outputs a user's desired self-brand rating vector 420).

Regarding Claim 7, the combined teachings of Akkiraju and Frank disclose the computer program product of claim 6.
Akkiraju further teaches, further comprising computer readable code configured to: 
include a user selectable feature in the UI configured to edit the selected node from the network of nodes ([0066]: As will be appreciated, the severity analysis 952 performed at the gap diagnosis engine 950 may compute and display the severity rating on the user interface 800… the user can use this rating as feedback to help them adjust their desired self-brand interactively); and 
display a change in a forecast of predicted future values for the search query topic based on the edit to the selected node ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 8, Akkiraju discloses a method of generating search query results and operating an online search engine (Fig. 2; [0068]: The selection of a recommended product or set of products may be performed, for example, by searching a product database for candidate products… and then generating an optimized set of products), comprising: 
generating a user interface (UI) on a computing device with an electronic display ([0026]: FIG. 1 depicts… a first computing system 14 and associated display screen 12 for displaying a user interface 13); 
generating a search query field configured to receive a user's search query topic ([0026]: The IBM Watson™ knowledge manager system may receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries);
retrieving from one or more online data sources, sets of data associated with the search query topic ([0026]: a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question); 
assembling the retrieved sets of data into sets of time series data related to the search query topic ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values); and
displaying the driving factors influencing the search query topic in the user interface ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).
However, Akkiraju does not explicitly teach “computing using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic, wherein the respective predictive ability value is based on: running a plurality of experiments on the plurality of the sets of time series data related to the search query topic, the plurality of experiments includes evaluating different combinations of features from the plurality of the sets of time series data, and determining whether an inclusion or exclusion of a feature in one or more of the experiments improves a predictive measurement for the one or more experiments; determining, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic.”
On the other hand, in the same field of endeavor, Frank teaches computing using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic ([0052]: Embodiments described herein may involve computing a representative value from a plurality of measurements of affective response of one or more users who had an experience; See paras [0345]-[0347]), wherein the respective predictive ability value is based on: 
running a plurality of experiments on the plurality of the sets of time series data related to the search query topic ([0050]: As such, in some embodiments, an affective value may be a value representing one or more measurements of affective response. Optionally, an affective value represents multiple measurements of affective response of a user taken over a period of time), the plurality of experiments includes evaluating different combinations of features from the plurality of the sets of time series data  ([0050]: An affective value may represent how the user felt while utilizing a product (e.g., based on multiple measurements taken over a period of an hour while using the product), or how the user felt during a vacation (e.g., the affective value is based on multiple measurements of affective response of the user taken over a week-long period during which the user was on vacation), and 
determining whether an inclusion or exclusion of a feature in one or more of the experiments improves a predictive measurement for the one or more experiments ([0029]: FIG. 18a illustrates a system configured to learn a model that involves features related to a value of a score; Fig. 18a,  [0517]: Optionally, the determination regarding the score is indicative of extent of improvement in an adversary bias model that comprises bias values due to an update of the adversary bias model following the disclosure of the score. See paras [0514]-[0521]);
determining, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic ([0064]: Given an input comprising the factors (or based on the factors), the predictor generates a prediction of affective response for the user. In this approach, a user's biases (i.e., the user's “bias function”) may come to play by the way the values of factors influence the value of the predicted affective response… The nature of these thought processes and/or their results may be characteristic of the user's psyche, world view, moral values, past experiences, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Akkiraju to incorporate the teachings of Frank to include “computing using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic, wherein the respective predictive ability value is based on: running a plurality of experiments on the plurality of the sets of time series data related to the search query topic, the plurality of experiments includes evaluating different combinations of features from the plurality of the sets of time series data, and determining whether an inclusion or exclusion of a feature in one or more of the experiments improves a predictive measurement for the one or more experiments; determining, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic.”
The motivation for doing so would be to filter measurements of the user, as recognized by Frank ([Abstract] of Frank: The model may be used to filter measurements of the user, which may be provided to other entities, if the model indicates that the measurements are likely to contain a certain level and/or type of bias (e.g., bias to certain factors)).

Regarding Claim 10, the combined teachings of Akkiraju and Frank disclose the method of claim 8.
Akkiraju further teaches, further comprising:
ranking the sets of time series data based on the predictive ability value of their respective associated time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics); and 
displaying a highest ranking number of the driving factors based on the ranking of their respective time series data ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 11, the combined teachings of Akkiraju and Frank disclose the method of claim 10.
Akkiraju further teaches, further comprising: supplying the ranked time series data to a neural network model; and generating, by the neural network model, predicted conditional distribution of future values of the search query topic based on the ranked time series data (Fig. 6; [0052]: In selected embodiments, the individual product candidate generator subsystem 611 processes the product's brand personalities 601 in the database to rank them based on a similarity measure… and develops regression models that can make predictions from the product information, such as product descriptions, reviews and related online discussions).

Regarding Claim 12, the combined teachings of Akkiraju and Frank disclose the method of claim 11.
Akkiraju further teaches, further comprising:
 generating a feature in the UI, wherein the feature is configured to let a user edit, add to, delete from, or change one of the displayed driving factors (Fig. 8, user interface 800; [0065]: A severity rating may be computed… by calculating numerical differences of the actual brand personality 910 and the desired brand personality 920, on… a principle driving factor basis; [0066]: If the severity rating is too high (e.g., above a specified threshold), indicating that the probability of achieving the desired self-brand is too low, the user can use this rating as feedback to help them adjust their desired self-brand interactively); 
re-generating, by the neural network model, the predicted conditional distribution of future values of the search query topic in response to the user edited, added, deleted or changed displayed driving factor; and displaying in the UI changed predictions of the conditional distribution of future values of the search query topic ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 13, the combined teachings of Akkiraju and Frank disclose the method of claim 8.
Akkiraju further teaches, further comprising: 
displaying, in the UI, a graphical representation of the determined plurality of driving factors as a network of nodes pointing to a label of the search query topic; configuring the nodes in the UI, to be selectable ([0011]: FIG. 5 is a simplified illustration of a user interface for providing user input to select a desired self-brand from a set of representative self-brands in accordance with selected embodiments of the present disclosure); 
in response to a user selection of a node, displaying as a pop-up graphic, an underlying data source for the driving factor represented by the selected node ([0067]: In this way, each user 401 may be prompted to input their desired imagery based on a set of simplified or representative personal images 413 (e.g., self-brands 501-504 shown in FIG. 5). The desired self-brand predictor subsystem 410 then outputs a user's desired self-brand rating vector 420).

Regarding Claim 14, the combined teachings of Akkiraju and Frank disclose the method of claim 13.
Akkiraju further teaches, further comprising: including a user selectable feature in the UI configured to edit the selected node from the network of nodes ([0066]: As will be appreciated, the severity analysis 952 performed at the gap diagnosis engine 950 may compute and display the severity rating on the user interface 800… the user can use this rating as feedback to help them adjust their desired self-brand interactively); and 
displaying a change in a forecast of predicted future values for the search query topic based on the edit to the selected node ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 15, Akkiraju discloses an online host server, comprising: a network connection; a memory storage device; and a processor coupled to the network connection and connected to the memory storage device (Fig. 1, server 101), wherein computer executable instructions in the memory storage device configure the processor to: 
generate a user interface (UI) on a computing device with an electronic display ([0026]: FIG. 1 depicts… a first computing system 14 and associated display screen 12 for displaying a user interface 13); 
generate a search query field configured to receive a user's search query topic ([0026]: The IBM Watson™ knowledge manager system may receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries); 
retrieve from one or more online data sources, sets of data associated with the search query topic ([0026]: a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question); 
assemble the retrieved sets of data into sets of time series data related to the search query topic ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values); and
display the driving factors influencing the search query topic in the user interface ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).
However, Akkiraju does not explicitly teach “compute using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic; determine, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic.”
On the other hand, in the same field of endeavor, Frank teaches
compute using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic ([0052]: Embodiments described herein may involve computing a representative value from a plurality of measurements of affective response of one or more users who had an experience; [0345]: In another example, the risk may refer to the predictive power (and/or increase in the predictive power) of a predictor that predicts scores for an experience utilizing a model trained and/or updated based on the disclosure; See paras [0345]-[0347]);
determine, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic ([0063]: In some embodiments, biases may be represented by values (referred to herein as “bias values”), which quantify the influence of factors of an event on the affective response (e.g., a measurement corresponding to the event)… Given an input comprising the factors (or based on the factors), the predictor generates a prediction of affective response for the user. See paras [0060]-[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Akkiraju to incorporate the teachings of Frank to include “compute using a prediction model, a respective predictive ability value for each of a plurality of the sets of time series data related to the search query topic; determine, based on the computed respective predictive ability values, a plurality of driving factors influencing the search query topic.”
The motivation for doing so would be to filter measurements of the user, as recognized by Frank ([Abstract] of Frank: The model may be used to filter measurements of the user, which may be provided to other entities, if the model indicates that the measurements are likely to contain a certain level and/or type of bias (e.g., bias to certain factors)).
	
Regarding Claim 17, the combined teachings of Akkiraju and Frank disclose the host server of claim 15.
Akkiraju further teaches wherein the processor is configured to: 
rank the sets of time series data based on the predictive ability value of their respective associated time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics); and 
display a highest ranking number of the driving factors based on the ranking of their respective time series data ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 18, the combined teachings of Akkiraju and Frank disclose the host server of claim 17.
Akkiraju further teaches wherein the processor is configured to: supply the ranked time series data to a neural network model; and generate, by the neural network model, predicted conditional distribution of future values of the search query topic based on the ranked time series data (Fig. 6; [0052]: In selected embodiments, the individual product candidate generator subsystem 611 processes the product's brand personalities 601 in the database to rank them based on a similarity measure… and develops regression models that can make predictions from the product information, such as product descriptions, reviews and related online discussions). 

Regarding Claim 19, the combined teachings of Akkiraju and Frank disclose the host server of claim 18.
Akkiraju further teaches wherein the processor is configured to: 
generate a feature in the UI, wherein the feature is configured to let a user edit, add to, delete from, or change one of the displayed driving factors (Fig. 8, user interface 800; [0065]: A severity rating may be computed… by calculating numerical differences of the actual brand personality 910 and the desired brand personality 920, on… a principle driving factor basis; [0066]: If the severity rating is too high (e.g., above a specified threshold), indicating that the probability of achieving the desired self-brand is too low, the user can use this rating as feedback to help them adjust their desired self-brand interactively); 
re-generate, by the neural network model, the predicted conditional distribution of future values of the search query topic in response to the user edited, added, deleted or changed displayed driving factor; and display in the UI changed predictions of the conditional distribution of future values of the search query topic ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 20, the combined teachings of Akkiraju and Frank disclose the host server of claim 16.
Akkiraju further teaches wherein the processor is configured to:
draw a random number of the time series of data for an efficient calculation of predictive abilities (Fig. 4; [0045]: the persona-style input subsystem 412 may include one or more cluster models which are applied to the user information 402 and/or survey data collected from the user 401 in order to generate a comprehensive taxonomy of the user's desired personal imagery. An example of how the taxonomy is used to simplify the user input is shown in FIG. 5. See [0033], [0042]-[0044]); 
supply the randomly drawn time series of data to a neural network model ([0045]: To generate the set of representative self-brands 501-504 for selection by the user 401, the persona-style input subsystem 412 is connected to receive and process the survey data collected from the user 401 or extracted from the user information 402 as ground truth to model the user's 401 desired personal imagery); and 
train the neural network model to determine the predictive ability value of a time series based on the randomly drawn time series of data ([0045]: For example, structured prediction models may be trained using the survey answers from the user(s) 401 and user information 402 to address the interrelations of predicted variables… The desired self-brand predictor subsystem 410 then outputs a user's desired self-brand rating vector 420 which quantifies the user's desired personal imagery with a set of dimensions representing the desired (goals) brand personality for the user in vector form).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168